The United Nations is celebrating this year its fortieth anniversary, strengthened by experience which has no precedent in international relations, although this is accompanied by some apprehension in the face of the need to adapt to a world in which changes are accelerating at an unprecedented rate. Under these circumstances, my country is pleased to see you, Sir, presiding over the destiny of our Assembly, since it is convinced that your great experience and your human qualities will prove an asset in ensuring the success of our work during this crucial session. Our satisfaction is all the greater in that you represent a country with wLich the Kingdom of Morocco has for centuries maintained relations in all spheres of political, economic, social and cultural life which have created deep affinities between our two peoples and afforded a model of fruitful and enriching dialog between two civilizations.
We take this opportunity to pay a tribute to your predecessor, Mr. Paul Lusaka, who demonstrated a great sense of responsibility and readiness to be available at all times in the discharge of his duties.
We wish, moreover, to express our appreciation to the Secretary-General of our Organization, Mr. Javier Perez de Cuellar, for the untiring efforts he is making, with selflessness, courage and tenacity, to prevent tensions and conflicts in all parts of the world and to promote a peaceful outcome of the many crises that trouble international relations.
We are profoundly shocked by the tragedy which has struck the great and friendly people of Mexico and deeply distressed and grieved by the sufferings now endured by so many families. From this rostrum, I offer my most sincere condolences to the Mexican people and assure it of our full solidarity and our will to work within the international community to bring it the necessary assistance and aid.
Our Organization has been subjected to frequent and often exaggerated criticism of its effectiveness and its ability to face up to the increasingly complex problems of the modern world. Yet it has never been so close to its goal of universality, for it now comprises 3.59 States, whereas only some 50 of us were present at San Francisco when the Charter was adopted. This can be seen as the clearest proof of our Organization's significant contribution to the liberation of peoples from the yoke of colonialism and foreign occupation. The equal representation of all Members within our Assembly, regardless of size and power, and the constant protection of human rights without distinction as to color, race, religion or political opinion have made the United Nations a symbol of the democratization of international relations. It is a unique and privileged forum for meetings and dialog among all States, which can discuss bilateral relations as well as major issues of general interest and thus seek to create a climate conducive to progress and peace.
Despite these important achievements, our Organization has naturally experienced certain difficulties in adapting to the great upheavals which have taken place over the past 40 years - be it the access to national sovereignty of peoples representing almost two thirds of mankind and suffering from the consequences of colonialism and exploitation or the technological revolution and the perfection of nuclear weapons in the hands of a limited number of Powers. To place its credibility and its viability on a sounder footing, our Organization must meet the challenges of the modern world by rationalizing its procedures and equipping itself with appropriate mechanisms. We cannot but admit that to date it has proved ineffective in providing an adequate solution to the questions of international security and disarmament, establishing a just and equitable new international order and, finally, the situations prevailing in the Middle East and in southern Africa.
At the time when we are celebrating the fortieth anniversary of our-Organization we must all be mindful of the founding fathers' firm will to "save succeeding generations from the scourge of war". Throughout these past 40 years our Organization has made praiseworthy and often innovative efforts, such as the establishment of emergency forces, to attain its primary objective, namely, the maintenance of international peace and security. The planet has indeed been spared a global conflagration, which, in the age of weapons of mass destruction, would assume the proportions of true mass suicide, but the fact remains that local conflicts have abounded, especially in the underprivileged regions of the world, thus counteracting the efforts and sacrifices made by the peoples concerned for their economic development.
Ideological considerations and the difficulties inherent in the decision-making machinery have very often prevented the Organization from performing with the desired efficiency its functions in the settlement of such conflicts, which are maintained and exacerbated by outside intervention, the recruitment and financing of mercenaries and the granting of transit facilities to them. The Kingdom of Morocco, in line with the recommendation of the non-aligned summit in New Delhi in March 1933, supports all efforts made within the United Nations towards the adoption of an international convention to prohibit such activities. It has also become a matter of urgency to develop the preventive function exercised by the Security Council and the Secretary-General, as an impartial third party, in defusing conflict situations in time by making use of all available procedures for the peaceful settlement of disputes, such as inquiry, mediation, good offices or the sending of observer missions.
As a State bordering on the most important channel of maritime communications, the Strait of Gibraltar, which links the Atlantic to the Mediterranean, the Kingdom of Morocco has worked constantly within both the General Assembly and the Disarmament Commission in Geneva for the establishment of conditions conducive to peace and security in the Mediterranean. By virtue of our situation at the junction of Europe and Africa, we have maintained a constant interest in the Conference on Security and Co-operation in Europe in which the Mediterranean and its southern shores are one of the essential factors.
The search for collective security based on co-operation risks being no more than a pious wish unless the international community succeeds in putting an end to the unbridled arms race and the accumulation by the major Powers of increasingly improved and sophisticated means of mass destruction.
The first special session of the General Assembly devoted to disarmament raised many hopes through the Final Document and the important measures set out therein. It must nevertheless be admitted, after seven years of negotiations in the Conference on Disarmament in Geneva, that the progress achieved is far from being significant and that the Conference has become bogged down in procedural debates or sterile polemics. But the size of the stakes, involving the fate of mankind as a whole, makes it incumbent on us to persevere unremittingly in our efforts. As a member of the Geneva Conference, the Kingdom of Morocco will work, as it has in the past, inter alia, within the Group of 21, to promote concrete and constructive proposals designed to limit and freeze the ruinous arms race. More than $800 billion has been spent this year on armaments, at a time when the greatest part of the world's population is struggling with the endemic evil of underdevelopment. If we are to resolve this contradiction we must make an effort to ensure the success of the forthcoming International Conference on the Relationship between Disarmament and Development, in particular by inviting all the countries direcULy concerned to participate actively in the preparatory work.
The problem of development in today's world, the need ton transformation of the structures of the world economy and the demand for a new international economic order are problems which certainly exceed in complexity the original concerns of those who drafted the Charter of the United Nations.
The current disarray in the international economy, which is characterized by a decline in world production, increased unemployment, the deterioration of the terms of trade, the resurgence of protectionism, monetary instability and the chronic imbalance of payments, the explosive level of foreign indebtedness, the reverse transfer of resources and the decrease in real terms in international co-operation mean that the economic crisis has never given rise to so many disturbances in the world since the Second World War. This crisis is not uniform in its effects. Whereas the countries of the South are suffering from an enormous technological handicap and witnessing the reappearance of the scourges of famine and epidemics that were thought to have vanished, the countries of the North, thanks to their technical, financial and human resources, are not only withstanding the crisis, but are even experiencing a certain upswing in economic activity. At the same time, the prospects for the International Development Strategy adopted by our Assembly after a great deal of effort are largely compromised.
Faced with a situation that is likely to get worse, we have reached the conclusion that international assistance, necessary though it may be, can be neither equivalent to nor a replacement for the establishment of more just and
equitable economic rules. This fact alone should encourage the developed world, setting aside all national egoism, to recognize the need for a radical change in the institutional framework of international economic relations.
Where obligations are concerned, however, Morocco asserts with all the strength at its command that our development is the primordial responsibility of our Governments, while remaining at the same time this Organization's priority objective and the main focus of international co-operation.
In this context we sincerely hope that the fortieth session of this Assembly will see substantial progress in the finalization of the codes of conduct on the transfer of technology and on transnational corporations, in the implementation of the Integrated Program for Commodities and in the launching of global negotiations. For the time being, however, three problems of crucial importance demand our attention. These are the external debt and the reform of the international monetary system, the critical economic situation in Africa and South-South co-operation in its regional and bilateral aspects.
Indebtedness world-wide lies at the very heart of the great changes that are taking place and the external debt of the developing countries, by virtue of its new structure and the enormous cost of servicing it, now exceeds the ability of national economies to repay, is beyond the control of Government authorities and threatens the political and social stability of the debtor countries while at the same time endangering the international banking system and undermining the foundations of economic and social development policy.
Consequently we believe that the external debt has to a great extent ceased to be a banking and accounting phenomenon and become a problem that is essentially political and social and that the adjustment policies applied by many countries often lead to a vicious circle of impoverishment and instability.
The Kingdom of Morocco considers in this respect that the convening of an international conference on the African debt, the provisions of the Cartagena Consensus of June 1984 and the resolution on external debt recently adopted by the Ministerial Conference of the Non-Aligned Countries in Luanda are complementary initiatives in that they afford an excellent basis for finding a frame of reference with a view to seeking a just and lasting solution to the problem of external indebtedness based on mutual agreement and the shared responsibility of debtors and creditors and on the essential link that exists between the external debt, development finance and the expansion of international trade.
Moreover, since the world has changed, a redefinition of the international monetary system and of the role of the International Monetary Fund are vitally and urgently needed. It is our firm hope that the fortieth session of the General Assembly will promote the convening in the near future of an international conference on money and finance, with world-wide participation, as proposed by the seventh non-aligned Summit, held in New Delhi in March 1983. The results of that Conference should form an integral part of the process of global negotiations, which themselves have been rightly described as a "major political objective" of the international community as a whole.
where the situation in Africa is concerned Morocco, as an African country, considers it essential that a special session of the United Nations General Assembly be convened to discuss the critical economic situation in Africa.
Our Assembly did indeed adopt by consensus at its thirty-ninth session an important declaration recognizing that, despite its considerable economic potential, Africa remains not only the weakest in infrastructure and the least industrialized, but also the least developed continent on the planet. Africa has, indeed, two thirds of the developing land-locked countries and three quarters of the least developed countries, while four fifths of the countries in this region are currently suffering from drought and desertification.
For this reason the Kingdom of Morocco is convinced that the international community cannot incur the guilt of failing to assist this endangered continent, and declares that it is a basic duty to demonstrate solidarity towards the African countries in their struggle for survival, development and dignity.
The South-South co-operation and its tremendous prospects are an illustration of the third world's commitment to assume its own destiny. We are convinced that, at a time when the outlines of a new structure in the world economy are being drawn, the establishment of a new international economic order cannot be brought about without significant progress in co-operation among developing countries. This co-operation, while aiming at collective autonomy, is in no way inspired by an authentic turning inward, and hence constitutes neither a prerequisite for nor an alternative to North-South dialog.
The co-operation my country is engaging in with the countries of Africa at the bilateral and regional level is an outstanding manifestation of this spirit. It has taken on different forms: financial contributions to the plan of action of the Non-Aligned Movement to deal with the critical economic situation in Africa, grants to the Inter-State Committee on Drought Control in the Sahel, loans for the financing of infrastructural work, donations of equipment and transport facilities, participation in mining projects, staff training, technical assistance, provision of medical and veterinary supplies, food aid consignments, fertilizer shipments and debt moratoriums.
While we are calling on the developed countries to show firm political will in their solidarity and interdependence with the developing world, my country considers that by strengthening South-South co-operation the Group of 77 will signal to the international community our determination and common will to assume responsibility for our own destiny in the face of the challenges of the twenty-first century.
In spite of all the Arab and international efforts and initiatives, the Palestinian people continue to undergo exile and foreign occupation, with all the suffering and privations entailed by that tragic situation. Israeli practices of collective oppression and the denial of fundamental rights of the Palestinian people are continuing, in total disregard of all the resolutions of both the General Assembly and the Security Council.
Moreover, Israel has made State terrorism a preferred instrument of its policy of aggression, a fact attested to by the criminal attack just made on the fraternal people of Tunisia and the Palestine Liberation Organization (PLO) headquarters, in violation of basic principles of international law.
The responsibility of our Organization in the matter is primordial, since it was this Organization which decided at the outset on the creation of two States in Palestine. Nearly 40 years later, we note, however, that the Palestinian people is still denied its right to self-determination and to existence as an independent State, without the achievement of which it is not possible to arrive at a peaceful and lasting solution to the Middle Bast question as a whole.
The Arab world, meeting at the 1982 Fez Summit, showed a realistic and rational spirit and a sense of compromise by proposing a peace plan that has been well received by the international community as a whole. In the face of that conciliatory move for peace, what was Israel's response hut the multiplication of acts of repression and expulsion and the establishment of new settler colonies.
In view of the escalation of violence. His Majesty King Hassan II as incumbent President of the Arab Summit, insisted on convening an extraordinary session of that body, in order to deal with the dangerous evolution of the situation. The Casablanca Summit was thus able to reconfirm on that occasion its support of the Fez Peace Plan, the implementation of which would entail Israel's prior withdrawal from the Palestinian and Arab territories occupied since 1967, including the Holy City of Jerusalem.
Within this framework, the Arab countries called upon the United Nations to assume an essential role in the initiation of the peace process, in particular by the convening of an international conference, with the participation of all the parties concerned, the great Powers and permanent members of the Security Council. Lastly, the Arab leaders showed at the extraordinary Summit their keen sense of responsibility and their desire for peace by vigorously denouncing terrorism in all its forms and whatever its origins, while reiterating their dedication to the principles of law and justice in defense of the legitimate cause of the Palestinian people. In this context, the Kingdom of Morocco will continue its support for the struggle of that people, under the leadership of the PLO, its sole, legitimate representative, for the recovery of its territories and the establishment of an independent and sovereign State.
My country, which has always maintained fraternal relations with the Lebanese people, is grievously affected by the tragic events befalling it, with the almost daily quota of innocent victims and destruction. We reaffirm our support for respect of the unity, sovereignty and territorial integrity of that country, and we shall continue to work in all international forums to ensure that it recovers its stability and security and becomes once again the symbol of coexistence among the different communities concerned.
The region is being wracked by another fratricidal war between Iran and Iraq, setting two neighboring Moslem countries against each other and continuing in spite of many attempts at conciliation and mediation at the regional and global levels. Unfortunately, in spite of the hand held out many times by Iraq, Iran is showing great intransigence, frustrating the efforts made by the international community for the restoration of peaceful and good-neighborly relations between the two countries. We sincerely hope that for the sake of a common future inscribed in the facts of geography and history Iran will adopt a more flexible position and commit itself resolutely to the peace process.
The situation in southern Africa lies at the center of the concerns of the international community as a whole. The irresponsible and short-sighted policy of the South African Government might bring about a real conflagration throughout the African continent and jeopardize international peace and security. We are faced here with a real challenge to the conscience of mankind since, in spite of numerous resolutions of our Organization and incessant appeals from humanitarian associations, the South African authorities persist in their illegal occupation of Namibia, maintain and strengthen their policy of apartheid, in violation of the most elementary rights of the human person, and engage periodically in acts of armed aggression against neighboring States.
The fraternal Namibian people still live under the terror of a colonial and racist regime, eight years after the adoption of Security Council resolution 435 (1978), providing for a peaceful and democratic settlement, including the organization of free elections under the auspices of the United Nations. South Africa has contrived to confuse the issue and create new obstacles to Namibia's independence, while intensifying its military effort and oppressing the population.
The Kingdom of Morocco, which has consistently lent its unreserved support to the struggle of the fraternal Namibian people, believes that we must redouble our efforts, at a time when we are commemorating the twenty-fifth anniversary of the partition of the Declaration on the Granting of Independence to Colonial Countries and Peoples, in order to achieve the total emancipation of the Namibian people, with respect for their country's territorial integrity.
Our full solidarity goes also, as in the past, to the population of South Africa which If, suffering under the yoke of racial discrimination, set up as a system of government, and which suffers the most shameless exploitation. At a time when we are witnessing an unprecedented intensification of the struggle of international public opinion, our Organization should mobilize all the means at its disposal in order to eliminate the anachronistic system of apartheid and put an end to one of the gravest sources of instability in Africa. Instead of taking cognizance of the inevitable evolution towards respect for the dignity of the human person and for democratic values. South Africa has, unfortunately, chosen to plunge ahead by directing its war machine against peaceful neighboring States.
The Kingdom of Morocco condemns the external interventions, violations of sovereignty and State terrorism practiced by South Africa against Lesotho, Botswana, Mozambique and the People's Republic of Angola. The United Nations must apply the necessary sanctions under the appropriate provisions of the Charter.
Similarly, we have constantly upheld the right of all countries freely to choose their political, economic and social systems, without external interference, whether in Afghanistan or in Kampuchea.
The peoples of Central America are experiencing the difficulties of underdevelopment and facing the hazards of instability and foreign interference. The Kingdom of Morocco supports the efforts of the countries concerned to establish regional co-operation and eliminate any intervention in their internal affairs.
The initiative in this regard of the Contadora Group, supported at Lima by other Latin American countries, deserves to be taken into consideration and to be encouraged by the international community, in order to achieve a normalization of relations between the Central American States concerned, on the basis of mutual respect, national sovereignty and territorial integrity.
With regard to the region of North-west Africa, I beg the attention of our Assembly to touch on a problem of paramount importance for my country. Allow me to recall briefly the genesis of the so-called question of Western Sahara and to clarify the situation as it stands today.
As everyone knows, it was on the initiative of Morocco that the United Nations was first seized of this question, as well as the question of Ifni, in 1963. The General Assembly, on 20 December 1965, first of all requested:
"the Government of Spain, as the administering Power, immediately to take the necessary measures for the liberation of the Territories of Ifni and the Spanish Sahara from colonial domination, and to this end to enter into negotiations on the problems relating to sovereignty presented by these two Territories", (resolution 2072 (XX)) While negotiations actually took place in the case of Ifni, which was reintegrated with the motherland in 1969, it was necessary to await the Madrid Agreement of 14 November 1975 in order to organize the definitive decolonization of Western Sahara.
In order to frustrate that process, some parties called, in this very forum, for the holding of a referendum on self-determination, arguing that the consultation, on 28 February 1976, of the Sahara representative assembly, the Jema'a, was insufficient.
The Kingdom of Morocco anticipated that demand, and His Majesty the Ring proposed to his African peers the holding of a referendum on self-determination, for the purpose of consulting the population of the Sahara under international supervision, and undertook to respect the results.
The Organization of African Unity (OAU) was thus able to adopt unanimously, at its eighteenth summit meeting at Nairobi, resolution AHG/103 (XVIII) which noted with appreciation the solemn commitment made by His Majesty King Hassan II to accept the holding of a referendum in the territory of Western Sahara; decided to set up an Implementation Committee with full powers; urged the parties to the conflict to observe an immediate cease-fire; and requested the Implementation Committee to work out all the details relevant to the conduct and administration of the referendum.
The Committee indeed carried out its task and finalized all the modalities at the two sessions in Nairobi, in August 1981 and February 1982, with the assistance of United Nations experts delegated by the Secretary-General.
In order to hasten the carrying out of the referendum operation, only the date remaining to be established, the Moroccan Sovereign came before this Assembly, at its thirty-eighth session in 1983, to reiterate solemnly our Nairobi commitment and the readiness of the Kingdom of Morocco to collaborate, unconditionally and at any time, in the implementation of the African decisions.
Why is it, then, that the Organization of African Unity should have opted, in violation of its Charter, for the admission of a fictitious republic, in disregard.
Moreover, of all its previous positions and the wishes of the international community? In the circumstances, the Kingdom of Morocco had no choice but to withdraw from an Organization in which it had placed all its confidence and which had gone back on its decision by anticipating the population of the Sahara, thereby substituting itself for the expression of that people's authentic will.
The Kingdom of Morocco is fully aware of the dangers that lie in wait for our African continent, in view of the many attempts at subversion and secession which have been promoted and which might be promoted in the future, by emphasis on the ethnic diversity and the fragility of most of the States. Our withdrawal from the OAU was, in fact, in the interest of Africa itself. We withdrew so as not to sanction a procedure the destabilizing effects of which might be of extreme gravity for a large number of African countries.
In so doing, the Kingdom of Morocco, which was one of the sponsors of resolution 1514 (XV) on the Declaration on the Granting of Independence to Colonial Countries and Peoples, the twenty-fifth anniversary of which we are celebrating this year, only expressed thereby its fidelity to the principle of self-determination.
I should like to address myself here to our African brothers to tell them that it was not light-heartedly nor in a spirit of hostility and rupture with regard to Africa that Morocco was obliged to take the sad decision to withdraw from the Organization of African Unity. Furthermore, in a farewell message to the twentieth summit meeting of the Organization of African Unity in November 1984, the Moroccan Sovereign Hassan II expressed himself as follows:
"Morocco is African, and African it will remain. All we Moroccans will remain in the service of Africa, in the Arab League for Arab-African co-operation, in the Non-Aligned Movement in order to defend the sovereignty of Africa, in the Organization of Islamic Conference in order to promote co-operation and mutual assistance in the revealed religions, and in the United Nations, where we shall be in the forefront to preserve the dignity of the African citizens and respect of our continent."
However, it is with regret that we are obliged to note today the failure of all the efforts made by the Organization of African unity to settle definitively this question of the Sahara which is henceforth at an impasse, as was pointed out by the Secretary-General himself in the report which he has just presented on this subject to our Assembly.
We are even more comforted in this objective analysis of the situation by the statement made to the press by the Minister of Foreign Affairs of Algeria, in this very building, last Tuesday:
"What brought us to imagine the Maghrebian framework and to work on the Morocco-Algerian dialog started when we became convinced that the African framework was no longer adequate, but Africa, faced with the fact that Morocco refused to implement the resolution, was forced, out of weariness - I repeat, weariness - to accept the Sahraoui Republic, even if Morocco stepped out of the room. But once again, we agree in saying that the admission of the Sahraoui Arab Democratic Republic to the Organization of African Unity does not solve the problem."
On this subject I ask the Assembly at least to take note of the Algerian agreement regarding the impasse at the African level, and to take into consideration the need to come back to the only forum which can help in solving the problem: the United Nations.
The persistence of the present deadlock could lead to an aggravation of tension in the region and even to a conflict situation between two neighboring countries belonging to the same sphere of civilization and culture and united by centuries of common life and struggle. Whether they wish it or not, their fate, too, is a common one and can be realized only in the construction of a Maghreb community, based on solidarity and brought into being by the will of the people of the region.
It is thus high time for the United Nations, which is still seized of this case and has experience of the appropriate logistics, to regain the initiative in order to ensure that the referendum on self-determination is held as soon as possible. We have full confidence in the ability of the Secretary-General, who has already on several occasions assumed the role of mediator in order to bring parties together and defuse crisis situations. In our view, the Secretary-General should be encouraged in any initiative which he sees fit to take, in particular in co-operation with the incumbent President and the Secretary-General of the Organization of African Unity (OAU) and with all the parties concerned with the definitive settlement of this question. The Kingdom of Morocco reaffirms its complete readiness to assist the Secretary-General and collaborate fully in the holding of a free and democratic referendum, under the auspices of the United Nations, and its commitment to respect the result of such referendum.
Let us hope that this session, which commemorates the fortieth anniversary of our Organization and is one of balance-sheets and hopes, will open the way to
Morocco? a definitive and just solution of this question and to the creation of a new climate of appeasement in the region.
In conclusion, at the time when we are celebrating the fortieth anniversary of our Organization we must clearly recognize that our world continues to be prey to selfishness and intolerance.
In the face of the nuclear peril, the frantic arms race, the increasing rigidity of ideological blocks, the demographic explosion, the squandering of the natural resources of the planet and, above all, the absence of any clear prospects for the development of large sections of disinherited humanity, how can one be surprised at the anxiety of today's youth, its despair in the face of the uncertainties of the future and its recourse to extreme positions, whether on the religious level or with regard to political and economic allegiance.
As we examine the balance-sheet, we must note with regret that our Organization, during its 40 years of existence, has failed to take account in its work of the spiritual dimension of man. How can one fail to recognize that types of materialism of all shades have been unable to coexist peacefully or to resolve the human equation on a lasting basis?
Our universe is immersed in models of consumption that are impossible to universalize, whereas the revealed religions remind us that the life of human communities must not be reduced to the satisfaction of economic needs alone. When receiving His Holiness the Pope recently, His Majesty the King of Morocco and the Moroccan people presented to the world an Islam open and modern, tolerant, opposed to fanaticism and intolerance. We have a profound conviction that the reconciliation of spiritual beliefs and the dialog between religions constitute factors of peace capable of transcending present conflicts and laying the foundations of a better world for future generations.
It is therefore urgently necessary for the United Nations to assume a more dynamic role in the restoration of the essential values of humanity, in order to personify, at the dawn of the twenty-first century, the hope of a new human order that reconciles man with himself.
